 

Exhibit 10.13

 

[tex10-13_logo.jpg]

 

July 30, 2013

 

Mr. David G. Watumull

President & CEO

Cardax Pharma Inc.

Manoa Innovation Center

2800 Woodlawn Drive, Suite #129

Honolulu, HI 96822

 

On behalf of JBR Business Solutions, LLC (“JBR”), I appreciate the opportunity
to assist Cardax Pharma Inc. (“Cardax”) with CFO services. This letter serves as
our engagement letter.

 

Objectives

 The objective of this engagement is to serve Cardax as its Chief Financial
Officer.

 

Scope

The scope of this engagement is outlined as follows:

·Address outstanding accounting issues at the parent company in order to close
out the current financial audit.

·Participate in board meetings and investor / earnings calls.

·Assist in the preparation of the 10-Qs and 10-Ks.

·Develop and apply internal controls necessary to ensure SOX compliance.

·Manage the relationships with your external auditor, tax advisor and accounting
staff.

·Assist with maintaining the budget and cash forecasting.

 

Project Approach 

On an ongoing basis, JBR will visit Cardax's office to review support documents
(contracts, invoices, bills, and journal entries), and be available to discuss
new finance and accounting matters with management. Occasionally, JBR plans to
bring support documents to JBR's office and work remotely.

 

Deliverables

JBR's deliverables are as follows:

·Resolution to open accounting issues as identified with the current external
auditor.

·Accounting and financial reporting related sections of the 10-Qs & 10-Ks.

·Implementation and monitoring of internal controls.

·Monthly accounting close, annual budget, and cash forecast reports.

 

 

 

 

Cardax Pharma Inc. Page 2 of 4

 

Cardax’s Responsibilities

Cardax must deliver all financial records and other information necessary for
preparation of the Deliverables.

 

Other Matters

 

JBR will provide the services in accordance with the terms and conditions
mutually acceptable to the parties, it being agreed that such services are not
intended to be an audit, examination, attestation, compilation, special report
or agreed-upon procedures engagement as those services are defined in American
Institute of Certified Public Accountants (AICPA) literature applicable to such
engagements conducted by independent auditors. Accordingly, these services will
not result in the issuance of a written communication to third parties by JBR
directly reporting on financial data or internal control or expressing a
conclusion or any other form of assurance.



 

All services to be provided by JBR shall be personally provided by John B.
Russell unless otherwise approved by Cardax, which approval shall not be
unreasonably withheld.

 

Timing and Professional Fees 

I am prepared to start work upon receipt of a signed copy of this engagement
letter. Our rate for this service is an aggregate of $7,000 a month, payable by
Cardax. All of the fees are exclusive of any travel related out-of-pocket
expenses and related Hawaii general excise tax. If the servies begin in July or
August, the fee for such month will be prorated.

 

 

 

 

Cardax Pharma Inc. Page 3 of 4

 

Terms and Conditions 

The term of this engagement is for one (1) year with an option to extend for an
additional one (1) year term. Either party may terminate the engagement with a
30 day written notice of termination. Cardax may terminate this Agreement upon
notice of any breach or default by JBR.

 

* * * * *

 

If the terms of this engagement letter as set forth above are acceptable to you,
please indicate your acceptance and authorization for JBR to proceed with the
related work by signing this letter in the appropriate space and returning a
copy of the signed letter to me.

 



 

Very Truly Yours,       JBR Business Solutions, LLC       /s/ John B. Russell  
    John B. Russell   Managing Partner  

 

  

 

 

 

Cardax Pharma Inc. Page 4 of 4



 

ACCEPTED

 

Company: 

Cardax Pharma Inc.     By: /s/ David G. Watumull Date:

David G. Watumull, President and Chief Executive Officer

 

7/31/2013

  

 

 

